Citation Nr: 0509259	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002), due to treatment received at Department of 
Veterans Affairs (VA) Medical Centers.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  He died in October 1996.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied the appellant's claim for 
DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The appellant filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in July 2003 
it was remanded to the RO for further procedural development, 
including ensuring that all due process requirements had been 
met, which has since been accomplished.  

In December 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The competent and probative medical evidence of record 
does not establish that the veteran's death was due to 
treatment provided by VA medical facilities from 1987 to 
1996, or that VA failed to timely diagnose the veteran's 
cancer.





CONCLUSION OF LAW

DIC benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for 
the cause of the veteran's death as a result of treatment at 
VA Medical Centers from 1987 to 1996 are not warranted.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.358, 3.800 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), was enacted on November 
9, 2000, after the appellant filed her claim in December 
1997.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The initial April 1999 rating decision, May 1999 statement of 
the case, supplement statements of the case issued in March 
2003 and December 2004, and VA letters apprised the appellant 
of the information and evidence needed to substantiate her 
claim for DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  

In particular, in a letter dated in December 2001, and again 
in a letter dated in May 2004, the appellant was informed of 
the provisions of the VCAA and was advised to identify any 
evidence in support of her claim that had not been obtained.  
She was also advised of the evidence she needed to submit to 
show that she was entitled to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, and the evidence that had 
already been associated with the claims folder.  

She was informed that VA would also make reasonable efforts 
to obtain any identified private medical evidence.  However, 
it was ultimately her responsibility to submit any private 
records. 

 As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant of the information and 
evidence necessary to substantiate her claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the appellant 
has been provided statutorily sufficient time and opportunity 
to submit evidence in support of her claim over the six-year 
period it has been in appellate status.  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In the present case, a substantially complete application was 
received from the appellant in December 1997, several years 
before the VCAA was enacted.  

Thereafter, in a rating decision dated in April 1999, the RO 
denied the claim.  The appellant was provided with 
appropriate VCAA notice in December 2001.

Because complete VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the new claim, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also, Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  



In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2004).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2001 
and May 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer of her case to the Board in 
March 2005, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The relevant VA treatment records are included in 
the file.  The RO requested a medical opinion addressing the 
appellant's contentions, and such an opinion was obtained in 
February 1999.  The Board is satisfied that the evidence of 
record is sufficient upon which to make a decision on the 
issue presented.  Hence, VA's duty to assist the appellant in 
the development of her claim has been satisfied.  


Criteria

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 C.F.R. §§ 
3.358(a), 3.800(a) (2004).


The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2) (2004).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2) (2004).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2004).


So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  

However, those provisions were invalidated by the CAVC in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the CAFC, in Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court, in Brown v. Gardner, 513 U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the CAVC.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (2004).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97.  

The appellant filed the present claim for benefits under 
section 1151 in December 1997.  Therefore the amended version 
of 38 U.S.C.A. § 1151 is applicable, and it must be shown 
that the veteran had additional disability as a result of VA 
negligence, fault, or due to an event not reasonably 
foreseeable for the appellant's claim to be granted.  

The regulations now provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2) (2004).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2) (2004).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2004).  

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, it will bar him from receipt 
of compensation hereunder, except in the case of a veteran 
who is incompetent.  38 C.F.R. § 3.358 (c)(4) (2004).  

Compensation under § 1151 for injuries suffered "as the 
result of . . . hospitalization" is not limited to injuries 
resulting from the provision of hospital care and treatment, 
but may encompass injuries resulting from risks created by 
any circumstances or incidents of hospitalization.  The 
determination is a question of fact to be resolved by the 
fact finder after consideration of all of the pertinent 
circumstances of each case.  It must be ascertained whether 
an injury was caused by a condition or circumstance of 
hospitalization, or was merely incurred coincident with 
hospitalization, but due to some other cause.  For example, 
the precipitating cause of a fall or injury may reasonably be 
attributed to a condition or circumstance of hospitalization 
if it created a "zone of special danger out of which the 
injury arose."  However, a fall or injury caused by a 
claimant's inadvertence or want of care would not generally 
be considered to have resulted from hospitalization even 
though it occurred on hospital premises.  Additionally, an 
injury that resulted from participation in a recreational 
activity would be considered "the result of 
hospitalization" if the activity was encouraged or required 
as part of a treatment program (e.g., a drug rehabilitation 
or detoxification program).  See VAOPGCPREC 7-97.  However, 
this General Counsel opinion is only applicable to claims 
filed prior to October 1, 1997.  

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993); Contreras v. Brown, 5 Vet. App. 492, 495 (1993).  

Hence, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current, additional 
disability or death, and medical evidence that the additional 
disability or death resulted from negligence or other 
instance of fault by VA or due to an event not reasonably 
foreseeable.  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
appellant's favor, and the claim should be granted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   


Factual Background

The veteran died in October 1996.  His death certificate 
states that the cause of his death was cerebral infarct, due 
to, or as a consequence of, metastatic cancer of the 
prostate.  No other conditions were listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  

In her initial claim for benefits, as well as in numerous 
subsequent statements, the appellant essentially asserted 
that the veteran would not have died if he had been provided 
proper medical care by VA medical personnel during the years 
from 1987 to 1996.  She alleges that in 1987, a VA doctor 
examined the veteran's teeth, at which time he rendered a 
diagnosis of myeloma.  She alleges that the veteran was never 
advised of this diagnosis, and thus proper treatment was not 
begun at that time.  

She further asserts that the veteran was subsequently seen at 
the Roseburg VA Medical Center (VAMC), at which time the 
physician treated the veteran rudely, and failed to properly 
diagnose the veteran's prostate cancer.  She also asserts 
that a lump in the veteran's neck was later found, but that a 
VA physician, Dr. MB, stated that this meant that the veteran 
had cancer "somewhere else in his body."  However, VA again 
failed to properly diagnose and treat the veteran's prostate 
cancer at that time.  Finally, she asserted that doctors at 
the Roseburg VAMC failed to proceed with surgery when they 
were supposed to and procrastinated, even while knowing that 
the veteran had cancer.  

Essentially, she maintains that if the veteran's prostate 
cancer had been properly diagnosed and treated much earlier, 
he would not have died from this disorder, or would not have 
died at the time he did.  Consequently, she believes that the 
veteran's death was premature and resulted from malpractice 
on the part of VA.  

The medical evidence in this case is quite extensive and 
somewhat complicated, as the veteran was treated for many 
years for numerous disorders.  Of note is a VA summary of 
diagnoses and operative procedures dated in April 1987, which 
indicates diagnoses of multiple dental caries and myeloma.  

A private history and physical from St. Charles Medical 
Center dated in September 1992 indicates that the veteran was 
first seen by the examiner in May 1990, when he was referred 
with a diagnosis of multiple myeloma.  The examiner noted 
that the veteran had been followed at the Roseburg VAMC for 
multiple medical diagnoses including hypertension, recurrent 
cerebrovascular accidents and a history of seizures.  He 
noted that chemotherapy at private and then VA facilities had 
resulted in a "complete remission" of his multiple myeloma.  
However, the veteran had recently developed a pain and mass 
in his left neck, which was biopsied and found to be 
metastatic adenocarcinoma.  A workup showed mediastinal 
adenopathy without lung lesions, a positive PSA, and an 
enlarged prostate.  The examiner stated that the veteran 
would be started on medication for his prostate carcinoma.

VA inpatient and outpatient treatment notes dated in 1996 
show worsening problems with metastatic prostate cancer and 
multiple myeloma.  A VA discharge summary dated in June 1996 
noted that the veteran had both metastatic prostate cancer 
and multiple myeloma, and that the multiple myeloma had been 
treated with multiple chemotherapy regimens in the past.  It 
also indicated that the veteran's metastatic prostate cancer 
had been diagnosed several years earlier after the veteran 
presented with a node in the neck which was positive on 
biopsy for prostate cancer.  He was on hormonal therapy for 
several years, but his PSA level had risen in the past year, 
and the prostate cancer had become refractive to therapy.  
The veteran and his family were notified of the terminal 
nature of the prostate cancer, and the decision was made not 
to persevere with aggressive resuscitation measures.

As noted above, unfortunately the veteran died in October 
1996 of a cerebral infarct due to metastatic cancer of the 
prostate.

In September 1998, the RO requested a medical opinion which 
addressed the appellant's contentions regarding VA's failure 
to act upon the veteran's myeloma in 1987 and to diagnose and 
treat his prostate cancer in a timely manner.  Therefore, in 
February 1999 a VA physician submitted a medical opinion in 
this case.  At that time, the physician stated that he had 
"completely reviewed seven VA charges, all laboratory and x-
ray data therein, and all progress notes," as well as the 
statements and contentions by the appellant.  He noted that 
the appellant was seeking compensation for VA's failure to 
diagnose and treat both multiple myeloma and prostate cancer.

This examiner addressed the veteran's multiple myeloma and 
prostate cancer separately.  Regarding the veteran's multiple 
myeloma, the VA physician detailed the specific findings and 
treatment for this disorder, and then concluded as follows:

"In summary, the patient presented as 
many multiple myeloma patients do with 
back pain.  Back pain, being one of the 
most common medical complaints in our 
society today, is very commonly managed 
symptomatically once structural defects 
are ruled out by plain films.  This was 
done in this case.  It is to the primary 
care provider's credit that in view of 
persistent pain, a CT scan was obtained.  
It is my opinion that this sort of 
presentation of multiple myeloma and the 
timing of diagnostic studies is standard 
for this disease and that there was no 
irregular delay in diagnosis.  Moreover, 
there is no evidence that delays in 
myeloma therapy in patients with normal 
blood counts, normal renal function, and 
absence of mass lesions adversely affect 
long-term outcome.  Indeed, some patients 
with low stage myeloma required no 
therapy early in the disease.

Finally, the therapy provided to the 
patient was so effective that he went 
into complete remission.  That is, there 
was no evidence of a monoclonal protein 
or plasmocytosis in the bone marrow.  
This is unambiguous evidence that a delay 
in diagnosis did not alter the 
responsiveness of the disease as the 
patient was able to achieve a complete 
remission.

In summary, the diagnosis was made 
difficult by the frequency of low back 
pain in the population, the presence of a 
normal blood count, and the absence of 
lytic lesions on plain films.  Taking 
these factors into account, there is no 
evidence whatever to support failure to 
diagnose multiple myeloma in this case."

The VA physician then continued with a discussion of the 
veteran's prostate cancer, again detailing the history of 
findings and treatment provided for this disorder.  He then 
offered the following statement:

"In 1992 the patient presented with an 
enlarged cervical lymph node in Bend.  A 
biopsy of the cervical lymph node 
revealed adenocarcinoma.  At that time, a 
PSA was obtained and because the prostate 
was slightly enlarged, a prostate biopsy 
was done and revealed adenocarcinoma.  A 
review of the past medical records 
reveals that a prostate exam recorded in 
1987 [] reported that the prostate was of 
normal size.  In addition, another 
examination by Dr. [T] in Roseburg on 
4/12/90 reported a normal size prostate.  
While the development of metastatic 
disease is an unfortunate event in this 
patient, it is a regular event of men in 
this country.  Prostate cancer is one of 
the most common malignancies in the 
United States, and not uncommonly 
presents as widespread disease as was the 
case in this patient.  Moreover, in 1990 
there was no evidence that prostate 
cancer screening by digital rectal 
examination or by PSA combined with 
digital rectal examination was 
appropriate and in fact that is the case 
today.  Consequently, the patient had 
regular prostate examinations by his 
primary care provider.  The digital 
rectal examination is an unproven but 
standard of screening, and there is no 
evidence whatever to suggest that the 
primary care provider had any opportunity 
to diagnose prostate cancer earlier using 
standard methods of screening..."

Following this discussion, the VA physician offered the 
following medical opinion:

"In my opinion, after careful review of 
all of the medical information in this 
case, the suggestion that the primary 
care provider failed to diagnose and 
treat multiple myeloma and prostate 
cancer is incorrect.  Without reliable 
technologies for appropriate screening of 
patients for early cancers or 
precancerous lesions, it is quite 
inappropriate to hold healthcare givers 
to standards that simply do not exist."


Analysis

Based on the evidence of record, the Board concludes that DIC 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for the 
cause of the veteran's death as a result of treatment at 
VAMCs from 1987 to 1996 is not warranted.  The medical 
reports do not support the appellant's assertions that the 
veteran's death may be attributed to VA's failure to provide 
proper treatment.  Moreover, a VA examiner has opined that 
the veteran received appropriate care and management of this 
disability when he was seen by VA physicians.  Additionally, 
there is no support for the appellant's assertion that VA 
failed to timely diagnose the veteran's multiple myeloma or 
prostate cancer.  As noted in the February 1999 opinion, all 
available examinations and screening were performed, and once 
multiple myeloma and prostate cancer were found, appropriate 
medical treatment was commenced.  

To the extent that the appellant offers her own opinion that 
the veteran did not receive appropriate treatment by VA from 
1987 to 1996, or that VA failed to diagnose the veteran's 
cancer in a timely fashion, the Board notes that her opinion 
is not probative on the issue.  

Lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  She has not provided any medical evidence 
to support her assertions.  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In conclusion, the Board concludes that the preponderance of 
the evidence is against the appellant's claim.  The medical 
reports and opinions do not show that the veteran's death may 
be attributed to VA treatment, or a failure to timely 
diagnose the veteran with cancer.  Therefore, the claim for 
entitlement to DIC benefits for the cause of the veteran's 
death as a result of treatment at VAMCs from 1987 to 1996, 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002), 
must be denied.  See Boeck, Contreras, Gilbert, supra.   


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, due to treatment received at VA Medical 
Centers, is denied.



	                        
____________________________________________
	RONALD D. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


